DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
A method, comprising: receiving, from a remote computing device, a set of production information for a plurality of plays from a region, the set of production information directed to past production of a well; generating, by a computing system, an input data set based on the set of production information, the input data set generated by imputing missing production data to the production information and collapsing the data set into calendar days; fitting, by the computing system, one or more decline curves to the input data set; consolidating, by the computing system, the one or more curves into a new data set; classifying, by the computing system, the one or more curves by identifying a subset of wells in the new data set, the subset of wells comprising a threshold amount of production information; and delivering, by the computing system, the classified results to the remote computing device.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 

In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “receiving a set of production information for a plurality of plays from a region; classifying the one or more curves by identifying a subset of wells in the new data set; delivering the classified results to the remote computing device ” are treated by the Examiner as belonging to mental process grouping, while the steps of “generating an input data set based on the set of production information; fitting one or more decline curves to the input data set; consolidating the one or more curves into a new data set” are treated as belonging to mathematical concept grouping. 
Similar limitations comprise the abstract ideas of Claims 8 and 15.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: a remote computing device, a computing system
In Claim 8: a processor, a memory, a remote computing device, a computing system 
In Claim 15: a non-transitory computer readable medium, a processor, a memory, a remote computing device, a computing system 
The additional element in the preamble of “A remote computing device/computing device” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use.  A memory a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception.  A processor and a non-transitory computer readable medium are generally recited and are not qualified as particular machines.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application.  Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis). 
The claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-7, 9-14 and 16-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

           There are no prior art rejections for the claims.  However, Examiner cannot comment on the allowability of these claims until Applicant has satisfactorily addressed the 101 rejections above.
Conclusion
The prior art made record and not relied upon is considered pertinent to applicant’s disclosure.
	Sarduy et al. (METHOD FOR ESTIMATING OIL/GAS PRODUCTION USING STATISTICAL LEARNING MODELS, 2017-08-17) teaches a method for allocating production for an oil or gas well, comprising: receiving input data comprising well test data, completion/recompletion data, and lease production data; detecting, through an outlier detection analysis, one or more outlying data points in the well test data; detecting, through a change point detection analysis of the well test data, one or more data points indicative of an intervention; generating a decline curve for each period in between the one or more data points indicative of an intervention and disregarding the one or more outlying data points; determining the production of a well for a predetermined period of time by integrating the decline curve over the predetermined period of time; and calculating the allocated production for the well by multiplying the ratio of the production of the well to the sum of the production for all wells in the lease by a production per lease value; Moore (DOUBLE-TIME ANALYSIS OF OIL RIG ACTIVITY, 2020-06-02) teaches a method and apparatus for collection and analysis of oil rig activity is described. The method includes collecting wellsite data from a plurality of sources, including real-time data sources and macroscopic reports. In certain embodiments, the collected data may be standardized based on templates specifying data format and presentation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on 571-272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863  

/NATALIE HULS/Primary Examiner, Art Unit 2863